COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 02-13-00366-CR


ROGER EUGENE FAIN                                               APPELLANT

                                           V.

THE STATE OF TEXAS                                                    STATE

                                       ----------

           FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                       -----------

                               ABATEMENT ORDER

                                       -----------

      It has come to the court’s attention that the appellant, Roger Eugene Fain, is

proceeding pro se on appeal. At this time, the appellant’s brief is due.

       We hereby order this appeal abated and remanded to the trial court to

conduct a hearing with appellant, an attorney for the State, and the court reporter

present. At the hearing, the trial court shall:

      1.     Determine whether appellant desires to prosecute his appeal;
      2.     Determine whether appellant is indigent;

      3.     Determine whether counsel should be appointed to represent
             appellant and appoint counsel, if necessary1;

      4.     Admonish appellant in accordance with Faretta v. California, 422 U.S.
806, 835, 95 S. Ct. 2525, 2541 (1975), and Hubbard v. State, 739
S.W.2d 341, 345 (Tex. Crim. App. 1987), if he desires to proceed pro
             se;

      5.     Determine whether appellant’s decision to proceed pro se is
             competently and intelligently made; and

      6.     Take any measures that the trial court deems necessary to insure
             appellant does not forfeit his right to appeal.

      The trial court shall file a record of the hearing in this court on or before

Monday, December 23, 2013. The record shall include a supplemental reporter's

record and supplemental clerk's record. Upon receipt of the supplemental record,

the appeal of this cause shall be reinstated automatically without further order.

      The clerk of this court shall transmit a copy of this order to the appellant, the

State’s attorney of record, the trial judge, the trial court clerk, and the court reporter.

      DATED November 22, 2013.

                                                  PER CURIAM




1
  If counsel is appointed to represent appellant, the supplemental record shall
reflect that counsel has been notified of the appointment. If appellant is
incarcerated, the trial court shall retain him in the county for a reasonable period
of time to allow counsel an opportunity to confer w ith appellant.